 


110 HRES 858 IH: Supporting the goals and ideals of the National Congenital Heart Defect Awareness Week.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 858 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2007 
Mr. Andrews (for himself, Mrs. McCarthy of New York, Mr. Bishop of Georgia, and Ms. Sutton) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Supporting the goals and ideals of the National Congenital Heart Defect Awareness Week. 
 
 
Whereas congenital heart defects and diseases (CHDs) are the most common of all birth defects, affecting 40,000 newborns in the United States each year; 
Whereas CHDs are the number one cause of birth defect-related deaths, and many children and adults die of congenital heart defect complications due to the severity of the defect, failure of early diagnosis, lack of heart transplant donors, and insufficient knowledge of medical intervention options; 
Whereas there is still no known cause of CHDs and, therefore, no identifiable way to recommend preventive measures during pregnancy; 
Whereas there are more than 35 recognized heart defects and diseases that may present as congenital cardiovascular malformations, a disorder of the myocardial function, or a disorder of electrical conduction; 
Whereas the causes of and most of the treatments for CHDs are distinctly different from acquired heart disease, necessitating specialized research and medical treatment that reach beyond the scope of acquired heart disease; 
Whereas despite the strides that have been made in understanding and treating this disorder, more resources are needed for education and research to meet the needs of patients and their families; 
Whereas not addressing the care of adults with CHDs and the lack of research and physicians specializing in this area will eventually create a medical crisis for these adults as their medical needs grow; 
Whereas raising public awareness will alert parents and physicians to the symptoms of CHDs, thereby prompting them to seek specialized medical care in a timely manner and saving lives; 
Whereas those who have lost their battles with CHDs, and those who continue to face the medical and financial constraints placed on CHDs survivors and their loved ones, deserve to be recognized and commemorated;  
Whereas each year the Congenital Heart Information Network recognizes February 7 through February 14 as National Congenital Heart Defect Awareness Week; and 
Whereas medical professionals and researchers who seek to learn more about the development of the heart to find innovative methods of treating CHDs, and to improve the quality of life for survivors, should be recognized and honored by our thanks and increased funding: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of the National Congenital Heart Defect Awareness Week sponsored by the Congenital Heart Information Network; 
(2)supports efforts to reinvigorate research on congenital heart defects and diseases (CHDs) through increasing funding for such research, thereby attracting the best and the brightest researchers and physicians to the field;  
(3)supports the education of parents and the medical community on CHDs symptoms and on the importance of newborn screenings for such symptoms, which may potentially save and improve the lives of countless newborns, children, and adults;  
(4)encourages awareness of the often life-long medical, financial, and emotional toll faced by CHDs victims, survivors, and their loved ones; and 
(5)requests that the President issue a proclamation for all Americans to acknowledge, celebrate and honor CHDs survivors, families, medical professionals, and researchers. 
 
